                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MARK MANNING,                              )
         Plaintiff,                        )
                                           )      No. 1:18-cv-1246
v.                                         )
                                           )      Honorable Paul L. Maloney
COMMISSIONER OF                            )
SOCIAL SECURITY,                           )
           Defendant.                      )
                                           )
              ORDER ADOPTING REPORT & RECOMMENDATION

       This matter was referred to the Honorable Phillip J. Green, United States Magistrate

Judge, who issued a Report and Recommendation (“R&R”) on February 21, 2020 (ECF

No. 22). The R&R recommends affirming the Commissioner’s decision denying benefits.

Plaintiff Mark Manning timely filed an objection (ECF No. 23); the Commissioner has not

responded.

       Plaintiff is entitled to de novo review on the portions of the R & R for which he has

articulated clear and specific objections. Fed. R. Civ. P. 72(b)(3). But “objections to

magistrate judges’ reports and recommendations are not meant to be simply a vehicle to

rehash arguments set forth in the petition.” Owens v. Comm’r of Soc. Sec., 2013 WL

1304470, at *3 (W.D. Mich. Mar. 28, 2013) (quoting Nickelson v. Warden, No. 1:11-cv-

334, 2012 WL 700827, at *4 (S.D. Ohio Mar. 1, 2012)). And similarly, the Court is not

obligated to address objections that do not identify specific errors in the magistrate judge’s

proposed recommendations. Id.
       Manning’s objection first focuses on the ALJ’s determination that Manning was not

“fully credible.” However, this Court’s review of the ALJ’s decision is limited to whether the

ALJ applied the correct legal standards and whether the findings of the ALJ are supported

by substantial legal evidence. Winslow v. Comm’r of Soc. Sec., 566 F. App’x 418, 420 (6th

Cir. 2014) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009)).

“This Court may not try the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). Indeed, the

ALJ’s credibility determination is “virtually ‘unchallengeable.’ ” Ritchie v. Comm’r of Soc.

Sec., 540 F. App’x 508, 511 (6th Cir. 2013) (quoting Payne v. Comm’r of Soc. Sec., 402 F.

App’x 109, 112-13 (6th Cir. 2010)). Therefore, this Court declines Manning’s invitation to

take up the question of his credibility. Even if the question were ripe for the Court’s review,

the ALJ’s credibility determination cites nearly twenty exhibits, and on review of that record

evidence, the credibility determination is supported by substantial evidence. Therefore, it

must not be disturbed by this Court.

       Manning next argues that the ALJ afforded too little weight to the opinions of his

treating physicians. Again, it is not this Court’s place to reweigh the evidence; only to confirm

whether the ALJ complied with the law. The ALJ can afford less weight to a treating

physician’s opinion if the opinion is not well-supported by medical evidence, and if the

opinion is inconsistent with other evidence in the record. 20 C.F.R. § 404.1527(c)(2);

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir. 2013). On the Court’s

review of the record, the ALJ correctly concluded that the two treating physician’s opinions

were not well-supported by the medical evidence and inconsistent with much of that

                                               2
evidence. Therefore, the R&R properly affirmed the ALJ’s decision, and this objection will

be overruled.

       Finally, Manning argues that he may only perform sedentary, rather than light, work.

Both the ALJ and the R&R specifically addressed this issue; the record shows that even if

Manning were limited to sedentary work and required a cane to ambulate, there still existed

a significant number of jobs he could perform. Manning argues that the R&R erred by failing

to refer to his bilateral hand numbness. However, the ALJ discussed Manning’s carpal tunnel

syndrome and related issues at some length, and the Court finds that the record evidence

supports the ALJ’s conclusion that Manning’s hand-related limitations are nonsevere

impairments that were adequately addressed by the limitations of sedentary work. Therefore,

there is no error in the R&R here. This objection will be overruled.

       Given that there are no errors in the magistrate judge’s analysis, the Court overrules

the objection. Accordingly,

       IT IS HEREBY ORDERED THAT the Court ADOPTS the Report and

Recommendation (ECF No. 22) as the Opinion of the Court, OVERRULES Manning’s

objection (ECF No. 23), and AFFIRMS the decision of the Commissioner denying benefits

to Plaintiff. Judgment to follow.

       IT IS SO ORDERED.

Date: April 6, 2020                               /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             3
